Order filed September 15, 2017




                                       In The

        Eleventh Court of Appeals
                                    __________

                                 No. 11-17-00252-CV
                                     __________

MARK ADAMS; WATERLOO MEDICAL LABS, LLC; ASHTON
 KOUZBARI; AND STRATEGIC MEDICAL SERVICES, LLC,
                   Appellants
                                         V.
  LANDON NORTHCUTT; DIVERSIFIED SALES, LLC; STAR
  HOSPITAL SOLUTIONS, LLC; AND GO NET, LLC, Appellees


                    On Appeal from the 266th District Court
                             Erath County, Texas
                       Trial Court Cause No. CV34582


                                     ORDER
      In this accelerated appeal from two orders in which the trial court granted a
temporary injunction without notice to Appellants, Appellants have filed in this court
an emergency motion. In their motion, Appellants ask that we dissolve or stay the
two orders issued by the trial court and also that we stay all proceedings below. We
grant the motion in part.
      We note that the trial court’s orders are not merely temporary restraining
orders, but are temporary injunctions. See TEX. R. CIV. P. 680, 681. “No temporary
injunction shall be issued without notice to the adverse party.” TEX. R. CIV. P. 681.
We also note that a hearing is scheduled to be held in the trial court on September 18,
2017, and that two of the trial court’s stated purposes for the hearing are (1) to
determine whether a temporary injunction should be granted and (2) to rule on
Appellants’ motion to reconsider and to dissolve the temporary injunction. We
express no opinion regarding the merits of Appellees’ request for a temporary
injunction; however, we note that Rule 29.6 of the Texas Rules of Appellate
Procedure provides that we may, in this accelerated appeal, review any “further
appealable interlocutory order concerning the same subject matter.”
      We grant Appellants’ emergency motion with respect to Appellants’ request
to stay the injunctive orders issued by the trial court on August 25, 2017, and
September 8, 2017. The emergency motion is denied with respect to Appellants’
request to stay all proceedings in the trial court. See TEX. CIV. PRAC. & REM. CODE
ANN. § 51.014(a)(4), (b) (West Supp. 2016); see also TEX. R. APP. P. 29.1.


                                                     PER CURIAM


September 15, 2017
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          2